Citation Nr: 0608206	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-28 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected right knee disorder, currently evaluated at 
ten (10) percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to January 
1972.  The matter comes to the Board of Veterans' Appeals 
(Board) from a rating decision dated November 2002 from the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested primarily by complaints of  a slight limp, 
inability to run or squat, occasional slight swelling,  pain, 
instability, and on rare occasion, buckling without making 
the veteran fall.  

2.  Objective evidence based upon orthopedic examination and 
diagnostic studies of the right knee indicates the knee is 
stable and tender on palpation, osteoarthritis appears in the 
right knee, and there is full range of motion with limitation 
of motion due to onset of pain at 100 degrees for flexion and 
10 degrees for extension; there is no subluxation, no 
significant effusion or dislocated semilunar cartilage,  no 
locking, no ankylosis, no impairment of tibia or fibula, and 
no genu recurvatum.  


CONCLUSIONS OF LAW

1. Criteria have been met for a separate rating, to 10 
percent, and no higher, for arthritis which is established by 
X-rays and which impairs extension to the extent of 10 
degrees under Diagnostic Codes 5003 and 5261.  38 U.S.C.A. 
§ 1155 (2005); 38 C.F.R. Part 4, §§ 3.321, 4.1, 4.2, 4.3, 
4.4, 4.14, 4.25, and 4.45, and Diagnostic Codes 5003, 5256-
5263 (2005).  



2.  Criteria have not been met for an increased rating for 
symptomatic residuals of the removal of semilunar cartilage 
of the right knee under Diagnostic Code 5259.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4, §§ 3.321, 4.1, 4.2, 4.3, 4.4, 4.14, 
4.25, and 4.45, and Diagnostic Codes 5003, 5256-5263 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A June 1972 rating decision granted service connection and 
assigned a 10 percent rating using Diagnostic Code 5257, 
effective from January 1972, for probable incomplete tear of 
the posterior horn of the medial meniscus, right knee.  In 
December 1972, the RO assigned a 100 percent rating for the 
veteran's post-operative recovery period following medial 
meniscus surgery in October 1972, and a 10 percent rating 
from February 1973 using Diagnostic Code 5259 for symptomatic 
removal of semilunar cartilage.  In March 1977, the 
disability rating was decreased to a noncompensable rating, 
which this Board affirmed.  In 2001, the veteran filed a 
claim to increase the disability rating and an increase to 10 
percent under Diagnostic Code 5257 was granted effective 
March 23, 2001.  In September 2002, the veteran sought an 
increased rating greater than 10 percent, which the RO denied 
in a November 2002 rating decision.  This appeal arises from 
the veteran's disagreement with the continuation of the 
10 percent rating.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represent the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. 
§§ 4.1, 4.2), but when, as here, service connection has been 
in effect for many years, the primary concern for the Board 
is the current level of disability.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).   

Several diagnostic codes can be applicable in a rating 
evaluation for knee disabilities.  See 38 C.F.R. § 4.71, 
Diagnostic Codes 5256 through 5263.  Except as otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single disease entity, are to be rated 
separately, and then all the ratings are to be combined under 
the rules set forth in 38 C.F.R. § 4.25.  Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  See also 38 C.F.R. §§ 4.25(b) 
(separate disabilities are to be evaluated separately), 4.14 
(evaluation of the same disability under various diagnoses is 
to be avoided under the "rule against pyramiding").  

The RO previously rated the veteran's right knee disability 
using Diagnostic Code 5259 (symptoms from removal of 
semilunar cartilage), but changed the Diagnostic Code to 5257 
(other impairment of knee, recurrent subluxation or lateral 
instability) in 2001.  Diagnostic Code 5259 applies when, as 
here, surgery has been performed to remove the medial 
meniscus but there are residuals from that cartilage removal 
that impair the function of the knee.  The veteran has a 
slight limp, cannot run or squat, experiences slight swelling 
weekly, and on rare occasions, his knee buckles or gives out 
without making him fall.  In April 2003 and in October 2002, 
VA examiners diagnosed the veteran with post-operative medial 
meniscectomy residuals.   The maximum rating for this 
diagnostic code is 10 percent, which has been granted to the 
veteran.  

Diagnostic Code 5257, in contrast, governs other impairment 
of the knee, recurrent subluxation or lateral instability.   
In the only medical notes to specifically address it,  the VA 
examiner observed in October 2002 that there was no 
subluxation.  But there is consistency in the medical records 
of October 2002, September 2003, and August 2004 that the 
knee is stable.  This evidence would not support a 
compensable rating under Diagnostic Code 5257,which assigned 
a 10 percent rating for slight recurrent subluxation or 
lateral instability.  The Board concludes, therefore, that 
the current 10 percent disability evaluation is more 
appropriately assigned using Diagnostic Code 5259, which the 
RO has used previously, rather than Diagnostic code 5257.  

An increased, or separate compensable, rating may be possible 
by examining other Diagnostic Codes.  Diagnostic Codes 5256 
(ankylosis), 5262 (tibia and fibula, impairment of), and 5263 
(genu recurvatum) are not applicable because the veteran has 
not complained of any of the symptoms associated with these 
diagnoses and the medical evidence is silent concerning the 
consolidation of his knee joint, damage to his tibia or 
fibula bones, and any hyperextension of the knee.  

Diagnostic Code 5258 (dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint) is not applicable here.  Although notes from one 
examination in October 2002 indicate some effusion, the June 
2001 and October 2002 radiographic reports state that no 
joint effusion is seen, and later examinations in April 2003 
and September 2003 showed no effusion.   No medical evidence 
indicates dislocated semilunar cartilage.  Moreover, the 
veteran has not complained of his knee locking, so this 
diagnostic code does not support an increased rating.  

Diagnostic Codes 5260 (limitation of flexion) and 5261 
(limitation of extension) govern ratings for the limitation 
of a leg's range of motion.  Flexion of the leg was reported 
as 135 degrees in April 2001, 120 degrees in October 2002, 
and 100 degrees in April 2003.  Since compensable ratings for 
flexion don't begin until the leg's range of motion has 
declined to a  45 degree limitation, additional compensation 
based on flexion cannot be granted.  See Diagnostic Code 5260 
(ratings of 0, 10, 20, and 30 percent for limitations of 60, 
45, 30, and 15 degrees, respectively).  

As for extension, at the veteran's August 2004 and October 
2002 examinations, his treating physician found that he had 
full range of motion.  Since the right leg extension was not 
limited from the service-connected knee injury, no increased 
rating is warranted under Diagnostic Code 5261 (ratings of 0, 
10, 20, 30, 40, and 50 percent for extension limitations of 
5, 10, 15, 20, 30, and 45 degrees, respectively).   

Although he did not measure the point during extension at 
which the veteran's pain began, the veteran's treating 
physician noted in August 2004 that the veteran experienced 
pain with full range of motion.  See also notes from 
examination of October 2002 (range of motion limited due to 
pain).  In April 2003, the VA examiner determined that the 
veteran's right leg extension at the onset of pain was 
limited to 10 degrees.  Under Diagnostic Code 5003 
(degenerative arthritis established by X-ray findings), when 
the limitation of motion for the specific joint is non-
compensable under the schedules for the musculoskeletal 
system, and X-rays establish the existence of arthritis, a 
rating of 10 percent can be applied for each major joint 
affected by limitation of motion, to be combined with, not 
added to, other compensable ratings.  A knee is considered a 
major joint for purposes of applying ratings for arthritis.  
38 C.F.R. § 4.45(f).  

There is conflicting evidence about the existence of 
arthritis.  The VA took X-rays in October of 2002 and the VA 
radiographic report stated that the joint spaces were 
normally maintained and no bony abnormalities were seen.  The 
VA examiner concluded that arthritis was not found.  The 
veteran's treating physician stated that the X-ray showed 
medial joint space narrowing consistent with post 
meniscectomy osteoarthritis, medial compartment.  Another VA 
examination was scheduled and an MRI was given in April 2003.  
The MRI radiographic report does not address arthritis.  The 
VA examiner in May 2003 stated that the MRI did not show 
degenerative joint disease (arthritis), but the file contains 
no explanation of his rationale for that conclusion.  The 
veteran's treating physician, on the other hand, explained 
that X-rays showed a significant narrowing of the medial 
joint space and subchondral sclerosis of the medial tibial 
plateau, which confirmed medial compartment osteoarthritis 
due to trauma and previous meniscectomy.  He also explained 
that the April 2003 MRI revealed subchondral tibial edema of 
the medial tibial condyle consistent with osteoarthritis.  
Given the detailed analysis included in the treating 
physician's records and applying the doctrine of reasonable 
doubt under 38 C.F.R. § 4.3, the Board finds the existence of 
arthritis in the veteran's right knee.  

Since, as discussed above, under Diagnostic Code 5261 there 
is limitation of motion in his right knee due to onset of 
pain and arthritis exists in that one joint, under Diagnostic 
Code 5003, the veteran qualifies for a rating of 10 percent 
for arthritis to be combined with, not added to, his 10 
percent rating for residuals from the removal of semilunar 
cartilage under Diagnostic Code 5259.   Ratings are combined 
rather than merely added, in order to consider the efficiency 
of the individual as affected by multiple disabling 
conditions.  See 38 C.F.R. § 4.25(a).  Here, both ratings are 
10 percent, which yield a combined rating of 19.  See Table 
I, 38 C.F.R. § 4.25 (title note).  When the combined rating 
is converted to the nearest number divisible by 10 


(as required by 38 C.F.R. § 4.25(a)), the veteran qualifies 
for a disability rating of 20 percent.  

Relying on 38 C.F.R. sections 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the veteran's representative 
urges the Board to consider the veteran's functional loss due 
to fatigability, incoordination, endurance, weakness, and 
pain. The record contains neither complaints by the veteran 
nor medical evidence regarding fatigability, coordination, or 
endurance.  The only evidence on the issue of weakness is the 
notation by the veteran's treating physician in August 2004 
that the veteran denies numbness, tingling, or weakness.  

The veteran has consistently complained of pain in his right 
knee.  From June 2001 to October 2002, he described 
intermittent pain but was not taking medication regularly for 
it.  In April 2003, he complained of constant pain and stated 
that he was taking 600 mg. of Ibuprofen twice daily.  In 
August 2004, he indicated that the pain was worse with 
weight-bearing and he was given a prescription for ketoprofen 
for his arthritis pain.  The functional impairment due to 
pain was objectively measured under Diagnostic Code 5003, 
which is intended to compensate the veteran generally for 
painful motion.  Examining the record for other 
manifestations of pain, there is no evidence of pain 
flare-ups and the veteran experiences only occasional slight 
swelling.  While he states that the pain is worse with 
weight-bearing, it has not been so severe that it has caused 
the veteran to take off time from work.  Accordingly, the 
increased rating of 10 percent for arthritis adequately 
addresses the veteran's pain without warranting a further 
increased rating under 38 C.F.R. § 4.59.  

Duties To Notify And Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C. §§ 5103 and 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must request that the 
claimant provide VA with any evidence in his or her 
possession that pertains to the claim.  38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).    

The RO's September 2002 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
November 2002 AOJ rating decision.  It notified the veteran 
that the evidence necessary to substantiate his claim for an 
increased rating was medical evidence showing that his 
physical condition had become worse.  It advised the veteran 
that the most helpful evidence would be medical records that 
showed the current extent of his disability.  Enclosed with 
the letter were forms for the veteran to identify what 
medical records the veteran wanted the VA to obtain.  

The September 2002 letter failed to identify what evidence 
the RO would seek to provide, failed to ask the veteran to 
provide all relevant evidence in his possession to the RO, 
failed to identify what evidence was needed with respect to 
the rating schedule for knee injury disabilities, and failed 
to address the evidence needed for calculating the effective 
date of any increased rating.  Neither the veteran nor his 
representative has raised any of these issues.  As discussed 
below, there is no indication that any omission in the 
September 2002 letter has prevented the veteran from 
providing evidence necessary to substantiate his claim and/or 
affected the essential fairness of the adjudication of the 
claim. 

The September 2002 letter did not identify what records the 
RO would seek to provide in this case because all the records 
pertaining to the veteran's past medical condition had 
already been associated with his claims file as a result of 
his earlier claims.  When the veteran filed his original 
claim for service connection for a knee complaint in January 
1972, the RO obtained the veteran's service medical records 
and those records are still in his claims file.  Similarly, 
the medical evidence relating to his December 1972 claim for 
an increase in his disability rating, the March 1977 rating 
decision to decrease his disability rating, and his March 
2001 claim to increase his disability rating are all in the 
veteran's claims file.  As a result,  when the veteran, in 
September 2002 , filed his claim for an increase in his 
disability rating that is at issue in this appeal, there were 
no records the RO needed to seek, and so the failure to 
include a statement identifying records was harmless.  

The September 2002 letter to the veteran and his 
representative did not explicitly ask the veteran to provide 
whatever evidence he had to the RO.  It did indicate that 
evidence of the current extent of the veteran's disability 
was needed and that if the information was not sent to the 
address identified in the letter within 30 days, a decision 
would be made based solely on the evidence VA had received.  
These statements together put the veteran on notice that 
evidence could be submitted directly to the RO.  Moreover, 
the veteran presumably already knew he could submit evidence 
to the RO because in an earlier claim for an increased rating 
evaluation, he had done just that by supplying April 2001 
treatment records directly to the RO.  When the veteran 
received medical treatment during the review of the AOJ 
decision, he submitted those records (dated September 2003 
and August 2004) directly to the RO.  Finally, in a December 
2004 document to the RO, the veteran indicated that he had no 
other evidence that he wished to submit.  The record thus 
shows that omitting a specific request to forward evidence to 
the RO did not prejudice the veteran.  

The September 2002 letter failed to address what evidence was 
needed with respect to the rating schedule for knee injury 
disabilities and the effective date of any increased rating.  
See Dingess v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (Ct. Vet. App. March 3, 2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  This veteran, however, was not harmed by the RO's 
omission.  With the help of his representative, he has 
challenged the assigned rating three times before, so the 
process is not new to him.  In the statement of the case sent 
to the veteran in August 2003, the RO reproduced relevant 
regulations regarding the general considerations of the 
ratings schedules, the underlying measurement of functional 
impairment, measurement of joint injuries, and the 
consideration of pain.  The specific ratings schedules 
applied by the RO were also reproduced.  Under the "Reasons 
and Bases" section of the SOC, the RO identified what 
evidence was lacking to qualify for an increased rating.  The 
veteran submitted more evidence and his rating was increased 
on appeal.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
providing two medical examinations, X-rays, and an MRI, as 
well as explaining in its September 2002 letter that the RO 
was willing to obtain medical records for the veteran.  Since 
the veteran did not request any assistance in obtaining 
records, the VA fully complied with its duty to assist the 
veteran.  


ORDER

A separate rating, to 10 percent, and no higher, is granted 
for arthritis which is established by X-rays and which 
impairs extension to the extent of 10 degrees due to pain 
under Diagnostic Codes 5003 and 5261.  

An increased rating for symptomatic residuals of the removal 
of semilunar cartilage of the right knee under Diagnostic 
Code 5259 is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


